COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Mansour Shojaie v. Harris County Tax Assessor-Collector

Appellate case number:      01-19-00900-CV

Trial court case number:    2019-27435

Trial court:                189th District Court of Harris County

       Appellant, Mansour Shojaie, has filed a motion to abate this appeal for the trial court
to hold a hearing on appellant’s motion for new trial. Appellant filed a notice of appeal on
November 11, 2019, and the clerk’s record has not yet been filed in this Court. See TEX.
R. APP. P. 10.2(a) (requiring motion to be supported by affidavit or other satisfactory
evidence when facts requiring proof are not in record). However, according to appellant’s
motion, the trial court signed a final judgment on October 14, 2019, and appellant filed a
motion for new trial on November 11, 2019. Appellant does not indicate whether the trial
court ruled on his motion for new trial. Assuming for purposes of this order that the trial
court did not issue a written, signed order on appellant’s motion for new trial, and assuming
for purposes of this order that appellant’s dates as stated in his motion are correct, without
the benefit of a clerk’s record, appellant’s motion for new trial was overruled by operation
of law on December 28, 2019. See TEX. R. CIV. P. 329b(c) (“In the event an original or
amended motion for new trial . . . is not determined by written order signed within seventy-
five days after the judgment was signed, it shall be considered overruled by operation of
law on expiration of that period.”). Accordingly, we deny appellant’s motion.

        We note that appellant’s motion is defective because it does not contain a certificate
of conference stating that appellant conferred, or made a reasonable attempt to confer, with
all other parties about the merits of the motion and whether those parties oppose the motion.
TEX. R. APP. P. 10.1(a)(5).
      It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually       Acting for the Court


Date: January 28, 2020




                                             2